Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-13 are allowed. 
Liu et al. (JP 2010011042, hereinafter Liu) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Liu fails to teach or suggest “…and measure focusinq degree data for each focus position based on AF demodulation following movement of the focus position manually operated by a user; and an arithmetic unit configured to calculate an amount of tilt of the image sensor or an amount of deviation in a flange focal distance of the lens based on a correlation of the data regarding the focus position and the focusing degree between the plurality of small areas” in combination with all other limitations recited in claim 1.
Independent claim 13 recites a similarly allowed limitation.
Dependent claims 3-12 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu is the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Liu discloses, an imaging device comprising: a measurement unit (22) that acquires data regarding a focus position (pars [0061] and [0063]) and a focusing degree of a lens for every one of a plurality of small areas (TP0-TP4) in an imaging region of an image sensor (pars [0063]-[0064]); and an arithmetic unit (25 and 26) that calculates an amount of tilt of the image sensor or an amount of deviation in a flange focal distance of the lens on a basis of a correlation of the data regarding the focus position and the focusing degree between the plurality of small areas (pars [0066]-[0067]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696